Appellant’s motion to restrain the respondent from acting under the letters testamentary and from prosecuting the discovery proceeding against appellant is denied without costs and without prejudice to a renewal thereof, if necessary to prevent any of the property now in appellant’s possession and claimed by respondent from coming into the hands of the exeeutrixi before the determination of the pending appeal from the decree of probate. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.